Title: To Thomas Jefferson from Bayard & Co. LeRoy, 23 March 1823
From: LeRoy, Bayard & Co.
To: Jefferson, Thomas


Sir
New York
March 23d 1823
Your letter of the 15th is received  and it again affords us pleasure to comply with your wishes you will therefore at your convenience have the goodness to remit us the interest and we will wait until next year for the payment of the principal.In the meantime we beg leave to SubscribeWith Sentiments of great Esteem and respect  Your Obedt ServtLeRoy Bayard & Co.